Citation Nr: 0734848	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  04-28 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date prior to June 18, 2001, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for nerve damage to the 
back.  

3.  Entitlement to service connection for skin condition 
including chloracne.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The veteran testified before the Board at a hearing at the RO 
in June 2006; the undersigned Veterans Law Judge presided.  

In an October 2006 decision, the Board denied an earlier 
effective date for service connection for PTSD and remanded 
the other two issues listed above for further development.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion for Remand, the Court issued an 
Order in June 2007 vacating and remanding that portion of the 
Board's decision that denied an earlier effective date for 
service connection for PTSD.  The reasons for the remand are 
discussed below.  

During the veteran's hearing, the matter of clear and 
unmistakable error in the April 1996 rating decision denying 
service connection for PTSD was raised.  As it had not been 
considered by the RO, the Board referred this matter to the 
RO in October 2006.  In light of the favorable action taken 
herein and considering the arguments by the veteran and his 
representative at his hearing, that issue is moot.  

The issues of entitlement to service connection for nerve 
damage to the back and for a skin condition including 
chloracne are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's active military service ended in July 1971.

2.  The veteran filed his original claim for service 
connection for PTSD on October 25, 1995.  

2.  A rating decision in April 1996 denied service connection 
for PTSD.  The veteran did not file a timely appeal of that 
decision.  

3.  Service connection for PTSD was granted by a rating 
decision in December 2002, based in part on service personnel 
records that were received in June 2002 and that were not 
associated with the claims file in April 1996.  


CONCLUSION OF LAW

The criteria are met for assignment of an effective date of 
October 25, 1995, for the grant of service connection for 
PTSD.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 4.00(q) (2006), 3.156, 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the veteran first filed a claim for 
service connection for PTSD on October 25, 1995.  A rating 
decision in April 1996 denied the veteran's claim on the 
basis that the evidence then of record did not show that the 
veteran engaged in combat with the enemy, nor did it contain 
credible supporting evidence that the claimed stressor 
actually occurred, as required by 38 C.F.R. § 3.304(f) 
(1995).  The veteran was notified of that decision in May 
1996.  He did not file a notice of disagreement within one 
year of the mailing of that notice.  Therefore, that rating 
decision is final.  38 U.S.C.A. § 7105 (West 2002).  In order 
to reopen a prior final denial, new and material evidence is 
required.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The veteran attempted to reopen his claim in 1998, and was 
requested to provide additional evidence in September 1998.  
Because he did not respond to this letter, the RO denied the 
claim, and informed the veteran of the denial and of his 
appellate rights in December 1998.  The veteran did not 
appeal this denial, which is also final.  On June 18, 2001, 
the veteran applied to reopen his claim.  A rating decision 
in December 2002 granted service connection for PTSD, 
effective June 18, 2001.  The veteran filed a notice of 
disagreement as to the assigned effective date in April 2003, 
initiating this appeal.  

In general, the effective date for a grant of service 
connection after a final disallowance will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q).  

The Joint Motion indicated that the Board's October 2006 
decision had failed to consider whether entitlement to an 
earlier effective date is available under the provisions of 
38 C.F.R. §§ 3.156(c) and 3.400(q)(2).  The Joint Motion 
noted that the December 2002 rating decision that had granted 
service connection for PTSD appeared to be based, at least in 
part, on the receipt in June 2002 of service personnel 
records that were not associated with the claims file at the 
time of the 1996 rating decision.  

The Board observes that 38 C.F.R. §§ 3.156 and 3.400 were 
amended, effective October 6, 2006.  See 71 Fed. Reg. 52455 - 
52457 (September 6, 2006).  The amendment removed 38 C.F.R. 
§ 3.400(q)(2) and added material concerning service records 
as new and material evidence to 38 C.F.R. § 3.156(c), derived 
from the previous provision in section 3.400(q).  As 
discussed below, the Board concludes that, under either the 
former section 3.400(q)(2) or the current section 3.156(c), 
the record supports assignment of an effective date of 
October 25, 1995 for the award of service connection for 
PTSD.

Formerly, 38 C.F.R. § 3.400(q)(2) provided that the effective 
date of an award based on new and material evidence 
consisting of service department records was 

To agree with evaluation (since it is considered these 
records were lost or mislaid) or date of receipt of 
claim on which prior evaluation was made, whichever is 
later, subject to rules on original claims filed within 
1 year after separation from service.  See paragraph 
(g) of this section as to correction of military 
records.

Currently, 38 C.F.R. § 3.156(c) provides that, at any time 
after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding the general rule.  An 
award made based all or in part on such records is effective 
on the date entitlement arose or the date VA received the 
previously decided claim, whichever is later, or such other 
date as may be authorized by the provisions of part 3 
applicable to the previously decided claim.  This does not 
apply to records that VA could not have obtained when it 
decided the claim because the records did not exist when VA 
decided the claim, or because the claimant failed to provide 
sufficient information for VA to identify and obtain the 
records from the respective service department or other 
official source.  

First, the Board notes that the veteran's original claim was 
filed in 1995, and that his active military service ended in 
1971.  Therefore, the provisions concerning claims filed 
within one year of separation from service do not apply.  See 
38 U.S.C.A. § 5110(b)(1).  In addition, this situation does 
not involve the correction of military records, so 38 C.F.R. 
§ 3.400(g) does not apply.  Also, concerning current 
38 C.F.R. § 3.156(c)(2), this situation does not involve 
records that did not exist in 1996.  Nor does the record 
suggest that the additional service personnel records 
received in June 2002 - consisting of performance reports - 
were not obtained in 1996 because the claimant failed to 
provide sufficient information for VA to identify and obtain 
these records from the service department or other official 
source.  Consequently, the effective date of the award of 
service connection for PTSD, using either the former or the 
current regulation, would be the date of receipt of the 
former claim or the date entitlement arose, whichever is 
later.

As noted above, the April 1996 rating decision denied the 
veteran's claim because the evidence did not show that he 
engaged in combat with the enemy, nor did it contain credible 
supporting evidence that his claimed stressor actually 
occurred.  However, the record at that time did contain 
medical evidence, including a January 1995 VA psychiatry note 
containing an assessment of the veteran as a combat veteran 
with full PTSD symptomatology and the report of a VA 
psychiatric compensation examination containing a diagnosis 
of PTSD due to events during service in Vietnam.  

The evidence that was received in conjunction with the 
veteran's application to reopen his claim consisted primarily 
of records of continued treatment for PTSD and, more 
importantly, official service personnel records documenting 
his duties as a Security Policeman while in he was in Vietnam 
- duties that included Energy Controller in areas containing 
priority A and B resources, Security Alert Team Member, 
Defensive Bunker Guard, Observer in the perimeter towers, and 
Quick Reaction Team Member.  A rating decision in August 2003 
addressed the veteran's appeal as to the effective date.  
That decision noted that the veteran had "successfully 
reopened [his] claim on 6-18-01 since new and material 
evidence was received in the form of a stressor statement 
[from the veteran] and outpatient treatment records from the 
Cincinnati VAMC."  

While the August 2003 rating decision did not specifically 
refer to the service personnel records, the December 2002 
rating decision that granted service connection for PTSD did 
mention the veteran's duties in Vietnam, which would have 
been taken from the performance reports that were obtained in 
June 2002 but were not of record in 1996.  The veteran's 
statement regarding his stressors in Vietnam considered in 
light of the personnel records formed the basis for the RO's 
determination that the criteria for service connection had 
been met.  As the diagnosis of PTSD based on combat was 
already shown at the time of the prior denial, no other 
evidence was needed to establish service connection once the 
RO decided that the veteran engaged in combat with the enemy.  

The Board finds that the veteran's service personnel records 
that were received in conjunction with his application to 
reopen his claim played a role in the grant of service 
connection for PTSD.  Therefore, the Board concludes that an 
effective date of October 25, 1995 - the date of receipt of 
the veteran's original claim for service connection for PTSD 
- should be assigned.  38 U.S.C.A. §§ 5107(b), 5110; 
38 C.F.R. §§ 4.00(q) (2006), 3.156, 3.400 (2007).  

The Board observes that, at his hearing, the veteran's 
representative indicated that he filed his original claim for 
service connection for PTSD in "1995" and that service 
connection should have been granted as of that date.  Because 
the Board has herein assigned the date the veteran filed his 
original claim in 1995 - October 25 - as the effective 
date, the Board finds that this constitutes a full grant of 
the benefit sought on appeal.  Accordingly, the veteran is 
not prejudiced by the Board's action.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In light of the favorable action taken herein regarding the 
veteran's claim, a detailed discussion of VA's compliance 
with the provisions of 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002) and VA's duties to notify and assist 
claimants is not necessary.  


ORDER

An effective date of October 25, 1995, is assigned for the 
grant of service connection for post-traumatic stress 
disorder (PTSD).  To this extent the veteran's appeal is 
allowed.  


REMAND

The Board observes that, although the RO may have undertaken 
some of the development requested in the Board's October 2006 
remand concerning the issues regarding service connection for 
nerve damage to the back and for a skin condition including 
chloracne, the record now before the Board does not indicate 
that all requested development has been completed.  
Therefore, the Board will reiterate its previous remand 
instructions as to those issues.  


As noted previously, the veteran was treated for skin 
problems in service.  In 2003 and 2006, he indicated that 
there were episodes of treatment after service, whose reports 
are not of record.  This would include from Dr. Rennard from 
the 1970's; from the Denver, Colorado, VA Medical Center from 
1971 to September 1992; and from the Carl Vinson VA Medical 
Center in Dublin, Georgia, from 2006.  He indicated in 2003 
that he had tried to obtain his hospital records from the 
Denver VA Medical Center, but had been unsuccessful.  He 
stated in 2003 that he had been treated there before 
September 1992, and that those records and the ones from 
Dr. Rennard will show that he was being treated for 
chloracne.  

Regarding his back, he was treated in service.  In 2006, he 
testified that he started receiving continuous back treatment 
at the Denver VA Medical Center shortly after service.  

VA has a duty to obtain its own medical records, and to make 
reasonable attempts to obtain relevant private medical 
records adequately identified by a claimant.  38 C.F.R. 
§ 3.159.  Under the circumstances, the RO should attempt to 
obtain those records.  

Also, VA has a duty to examine a veteran when it is necessary 
to decide a claim.  A medical examination is necessary if the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim and where there are 
current diagnoses, treatment in service, and indications that 
the claimed disabilities may be associated with disease or 
injury in service.  Id.  Treatment records in this case might 
satisfy the association requirement.  Id.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain and incorporate 
into the veteran's claims folder all 
medical records of treatment the veteran 
received from the Denver, Colorado VA 
Medical Center between July 1971 and 
September 1992, and from the Carl Vinson 
VA Medical Center in Dublin, Georgia in 
2006.  It should also obtain all 
available medical records of treatment 
the veteran received from Dr. Rennard 
from the 1970's on.  

2. Thereafter, the following action 
should be completed: 

(a) An examination should be 
conducted concerning the 
veteran's skin claim.  The 
examiner should review the 
claims folder, identify each 
skin disorder currently 
present, and render an opinion 
for each diagnosis as to 
whether it is at least as 
likely as not (50 percent 
probability or greater) that 
each diagnosed disability is 
related to disease or injury 
during the veteran's active 
military service.  The claims 
folder should be made available 
to the examiner.  

(b) An examination should be 
conducted concerning the 
veteran's back claim.  The 
examiner should review the 
claims folder, identify each 
low back disorder that is 
currently present, and render 
an opinion as to whether it is 
at least as likely as not 
(50 percent probability or 
greater) that each diagnosed 
disability is related to 
disease or injury during the 
veteran's active military 
service.  The claims folder 
should be made available to the 
examiner.  

3.  Thereafter, the RO should again 
consider the veteran's pending claims in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


